DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijland (US 2016022089) in view of Marks et al. (US 20190049024).
 	Regarding claim 1, Nijland discloses a pressure containing body apparatus 10 Fig. 2, comprising: a pressure containing body 12 comprising a central opening 44 and a central axis extending through the central opening; a sleeve 78 disposed in the central opening of the pressure containing body; an angled seal 94 disposed about the sleeve at an angle relative to the central axis of the pressure containing body. However, Nijland fails to explicitly disclose wherein the angle is greater than 0 degrees and less than 90 degrees.  Marks et al. discloses the use of angled seals 22 Fig. 5 wherein the angle is greater than 0 degrees and less than 90 degrees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the seal of Nijland to an angled position as taught by Marks et al. in order to facilitate ease of installation and replacement of the seals.  (Para. 0003 of Mark et al.)
 	Regarding claim 2, the combination discloses wherein the angled seal (22 of Marks et al) is retained in an oval shaped position.
 	Regarding claim 3, the combination discloses wherein the angled seal (22 of Marks et al.) is disposed in an oval shaped groove (groove having 22) formed in an inner surface of the pressure containing body 12, wherein the oval shaped groove is formed at a groove angle relative to the central axis of the pressure containing body, and the groove angle is greater than 0 degrees and less than 90 degrees.
 	Regarding claim 4, the combination discloses wherein the angled seal (22 of Marks et al.) is disposed in an oval shaped groove formed in an outer surface of a cylindrical portion of the sleeve (10 of Marks et al.), wherein the oval shaped groove is formed at a groove angle relative to the central axis of the pressure containing body 12, and the groove angle is greater than 0 degrees and less than 90 degrees.
 	Regarding claim 5, the combination discloses wherein the angled seal (22 of Marks et al.) comprises an upper seal portion and a lower seal portion, wherein the lower seal portion is horizontally offset from the upper seal portion.
 	Regarding claim 6, the combination discloses wherein the angled seal (22 of Marks et al.)  is an O-ring seal.
 	Regarding claim 7, the combination discloses further comprising a sensor port 98 formed below the angled seal (22 of Marks et al.), wherein the sensor port (72 of Marks et al.) is aligned horizontally between the upper seal portion and the lower seal portion of the angled seal.
 	Regarding claim 8, the combination discloses  a sensor 36 in fluid communication with the sensor port 98.
 	Regarding claim 9, the combination discloses wherein the pressure containing body 12 is a valve body.
 	Regarding claim 10, the combination discloses wherein the valve body 12 is part of a choke valve.
 	Regarding claim 11, the combination discloses a pressure containing body apparatus 10, comprising: a pressure containing body 12 comprising a central opening and a central axis extending through the central opening; a first sleeve 78 disposed in the central opening of the pressure containing body, the first sleeve comprising a cylindrical portion and an outer shoulder 76 extending outwardly relative to the cylindrical portion; and a seal (22 of Marks et al.) disposed about the first sleeve and between a first face of a first retainer segment (1000 of Annotated Fig. 5, below) and a second face of a second retainer segment (2000 of Annotated Fig. 5, below), wherein: the first retainer segment and the second retainer segment are disposed about the cylindrical portion of the first sleeve, and each of the first face and the second face includes a retainer surface formed at an angle relative to the central axis of the pressure containing body, wherein the angle is greater than 0 degrees and less than 90 degrees.

    PNG
    media_image1.png
    682
    766
    media_image1.png
    Greyscale

 	Regarding claim 12, the combination discloses wherein the first sleeve 78 is formed of tungsten-carbide (Para. 0027).
 	Regarding claim 13, the combination discloses the invention as claimed above but fails to explicitly disclose the shape of the faces of the retainer segments wherein each of the first face and the second face comprises a concave radius surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the faces to accommodate the shape of the seals therein and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 14, the combination discloses a second seal 96 disposed about the outer shoulder 76 of the first sleeve 78.
 	Regarding claim 15, the combination discloses wherein the seal (22 of Marks et al.) is an O-ring seal, and the O-ring seal is retained in an oval shaped position between the first face of the first retainer segment 1000 and the second face of the second retainer segment 2000.
 	Regarding claim 16, the combination discloses further comprising an O-ring seal 96 disposed about the outer shoulder 76 of the first sleeve 78.
 	Regarding claim 17, the combination discloses wherein the second face of the second retainer segment 2000 is formed in a first end side of the second retainer segment, and a second end side of the second retainer segment comprises a vertical surface and an angled surface formed at an end angle relative to the vertical surface, wherein the end angle is greater than 0 degrees and less than 90 degrees.
 	Regarding claim 19, the combination discloses wherein the first sleeve 78 abuts against a second sleeve 72 at an intersection angle, and the second sleeve is disposed in a second central opening 68 of the pressure containing body 12.
 	Regarding claim 20, the combination discloses wherein the second retainer segment 1000 abuts against one or more of the second sleeve 72 or an inner shoulder (39 of Marks et al.) of the pressure containing body 12 .
 	Regarding claim 21, the combination discloses a seal assembly for disposal in a pressure containing body 12, the seal assembly comprising: a first retainer segment 1000 comprising a first central opening, a first central axis extending through the first central opening, and a first face having a first retainer surface formed at an angle relative to the first central axis, wherein the angle is greater than 0 degrees and less than 90 degrees; a second retainer segment 2000 comprising a second face having a second retainer surface facing the first retainer surface, wherein the second retainer surface is formed at the angle; and a seal (22 of Marks et al.) retained between the first retainer surface and the second retainer surface, wherein the seal is retained at the angle.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In view of a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 18 including where the first retainer segment abuts against the outer shoulder of the first sleeve.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. Applicants argue that one of ordinary skill in the would not have been motivated to angle the seal in the Nijland reference based on the teachings in the Marks reference, stating that the it is the elimination of the total number of seals that “facilitates ease of installation”.  This is not persuasive since the Mark reference specifically discloses that the act of angling the seals, other seals (i.e. “face sealing O-rings”) can be eliminated and can ease assembly, the act of angling the seals allows for both benefits (i.e. improving reliability and easing assembly), thus the motivation to angle seals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675